DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-11 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/22/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 13, 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Och (US 10,550,611).

Regarding claim 1, Och discloses A door handle assembly for a vehicle, wherein the assembly has 
a handle (10;Och) mounted on a handle support (18;Och) and the assembly has one or more rest positions and at least one release position of the handle, in which a door lock (abstract; Och) or a door lock function is a actuated, 

Regarding claim 2, Och discloses A door handle assembly according to claim 1, wherein the joint also having a translational degree of freedom is connecting (Figs 2-9; Och) one of the links to the handle support.

Regarding claim 3, Och discloses A door handle assembly according to claim 1, wherein movement of the handle (10;Och) between the flush or retracted position and the deployed position is provided via a drive unit (42;Och) and wherein one of the links (20;Och) is driven by the drive unit  and the other of the links is connected to the handle support (18, Fig.4;Och) or to the handle via the joint) also having a translational degree of freedom (Fig.4;Och).

Regarding claim 4, Och discloses A door handle assembly according to claim 1, wherein the joint (28,34;Och)  having the translational degree of freedom comprises an axis supported in a longitudinal recess (of 26; Och) and shiftable (Fig. 1 to Fig.3; Och), within this the recess.

Regarding claim 5, Och discloses A door handle assembly according to claim 1, wherein the joint (24; Och) having the translational degree of freedom comprises an axis supported on a pivot arm (20; Och), the pivot arm being pivotally mounted around another axis (22; Och)  with respect to the handle support.

Regarding claim 6, Och discloses A door handle assembly according to claim 1, wherein in the flush or retracted position, a Bowden cable transmission (38; Och), to the door lock is engaging (c.9, l.16-22 “connected” and therefor engages; Och) the joint having the translational degree of freedom and urging the joint into a rest position with respect to the translational degree of freedom.

Regarding claim 7, Och discloses A door handle assembly according to claim 1, wherein the movement from the flush or retracted position to the deployed position is defined by rotation about the rotational joints without translation along the translational degree of freedom (Fig.11 and 12; Och).

Regarding claim 13, Och discloses A door handle assembly according to 1, wherein the assembly comprises a retaining element (26,36; Och611) configured to define a 

Regarding claim 16, Och discloses A door handle assembly for a vehicle, comprising: 
a handle (10;Och) mounted on a handle support (18;Och) and having at least one rest position (all positions capable of rest; Och ‘611) and at least one release position in which a door lock or a door lock function is a actuated, wherein the door handle assembly has at least three different positions, including: - a flush or retracted position, in which the handle is flush or retracted (Fig.6;Och) with respect to an outer door surface, - a deployed position (Fig.2;Och), in which the handle protrudes with respect to the outer door surface, - and the at least one release position (Fig. 8;Och), wherein the handle is connected to the handle support via two links(32, 20;Och)  and rotational joints, wherein one rotational joint (28,34;Och) also has a translational degree of freedom so that a movement of the one rotational joint along the translational degree of freedom is configured to mechanically actuate the door lock or the door lock function.

Regarding claim 17, Och discloses A door handle assembly according to claim 16, wherein the one rotational joint connects connecting (Figs 2-9;Och)  one of the links to the handle support.

Regarding claim 18, Och discloses A door handle assembly according to claim 16, wherein movement of the handle (10;Och) between the flush or retracted position and the deployed position is provided via a drive unit (42;Och) and wherein one of the links is driven by the drive unit and the other of the links(20;Och) is connected to the handle support or to the handle via the one rotational joint(Fig.4;Och).

Regarding claim 19, Och discloses A door handle assembly according to claim 16, wherein the one rotational joint (28,34;Och) includes an axis supported in a longitudinal recess (of 26; Och) and linearly movable(Fig. 1 to Fig.3; Och) within the recess.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 12 and 14 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Och (US 10,550,611) abbreviated Och’611 in view of Och (US 10,907,387) abbreviated Och ‘387.  


 Regarding claim 12, Och’611 discloses A door handle assembly according to claim 1, 
wherein the assembly has at least two release positions of the handle (10;Och ‘611) and the arrival of the handle in a first of the release positions triggers an electric signal, wherein the links are forming or are part of a mechanism connecting the handle (10) to the handle support , wherein the mechanism provides the at least two release positions wherein in the first of the release for electric actuation of the door lock or door lock function and wherein in a second of the release positions another element is moved or a mechanic actuation of the door lock or a door function is performed.
OCH ’611 does not specifically discuss: electrical switch. Och611 appears to show an electrical switch attached to the motor but is not clearly depicted or discussed therefore the switching apparatus of OCH611 is not relied upon for rejection.
Och ‘387 explicitly discusses the use of switches for the purpose of controlling the electrical operation of the handle.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to clarify OCH ’611 with a clearly described electrical switching apparatus as is expected and necessary in the operation of the electrical motor disclosed by OCH ’611 as taught by Och ‘387 for the expected benefit of clarifying how the motor is controlling the handle.  

Regarding claim 14, the combination makes obvious A door handle assembly according to claim 13, wherein the retaining element (26, 36; Och611) is positioned relative to a switch Och ‘387, and the retaining element (50) is configured to switch, by 
OCH ’611   discloses the claimed invention except for specific location of elements.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify the location of elements retaining element is positioned next to a switch, since it has been held that rearranging parts of an invention involves only routine skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/T. L. N./
Examiner, Art Unit 3675


/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675